BARNES, Presiding Judge.
In Estate of Callaway v. Garner, 297 Ga. 52 (772 SE2d 668) (2015), the Supreme Court of Georgia reversed Division 3 of our opinion in Callaway v. Garner, 327 Ga. App. 67 (755 SE2d 526) (2014), in which we affirmed the trial court’s award of prejudgment interest under OCGA § 13-6-13. We therefore vacate Division 3 of our earlier opinion and adopt the opinion of the Supreme Court with respect to that division as our own.* 1 Consequently, in accordance with the Supreme Court’s opinion, we reverse the trial court’s award of *748prejudgment interest under OCGA § 13-6-13, and we remand for the trial court to determine whether prejudgment interest instead maybe awarded under OCGA § 7-4-15.
Decided August 25, 2015.
Bondurant, Mixson & Elmore, Emmet J. Bondurant, Michael B. Terry, Alison B. Prout, Elizabeth G. Eager; Hatcher, Stubbs, Land, Hollis & Rothschild, Gregory S. Ellington, for appellants.
Waldrep, Mullin & Callahan, Joseph L. Waldrep, C. Morris Mullin, for appellees.

Judgment affirmed in part and reversed in part, and case remanded with direction.


Miller and Ray, JJ., concur.


 The Supreme Court did not address the other divisions of our earlier opinion. Because “those portions of our earlier opinion are consistent with the Supreme Court’s opinion, those [djivisions become binding upon the return of the remittitur.” (Citation and punctuation *748omitted.) Reliance Trust Co. v. Candler, 327 Ga. App. 231 (761 SE2d 356) (2014). Accordingly, as explained in our earlier opinion, the trial court’s grant of specific performance is affirmed, and the trial court’s award of attorney fees is reversed.